Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2021 has been entered.

Claims
Claims 1, 2, 3, 4, 8, 9, 10, 11, 15, 16, 17, and 18 have been amended. Claim 20 have been canceled. Claims 1-19 and 21 are pending and rejected in the application. 

Response to Arguments

Applicant Argues 
But comparing data included in columns of a table to one or more constraints provided by a query is not the same as “searching a database of items listed on the 

Examiner Responds:
Applicant argues “much less communicating a “result comprising a listing for the item on the network-based online marketplace corresponding to the blob of data” or “accessing a second data representation, the second data representation including a blob of data corresponding to the identifier based on one or more variable length codes.” Nor does the Office Action allege that Yi teaches such features. See Office Action, pp. 5 and 6. Accordingly, Applicant submits that Yi does not teach or suggest each feature of amended claim 1.” The Examiner respectfully disagrees. Yi discloses and based on a determination that the identifier is present in the index, accessing a second data representation, the second data representation including a blob of data corresponding to the identifier based on one or more variable length codes (paragraph[0061], “The pivot name table may have a segment ID (SGMT_ ID) identifying an ID for the pivot table, a column ID (COL_ ID) identifying the pivot column storing the BLOB data in the pivot table, and a column name of an index (IDX) 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a search query from a client device, the search query specifying a value of an attribute of an item listed on a network-based online marketplace; searching a database of items listed on the network-based online marketplace, the searching including accessing an index for the database, the accessing of the index including accessing a first data representation, the first data representation including an identifier 

The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recites no additional limitations other than “one or more computer processors”, “one or more computer memories”, “a set of instructions”, and “a client device” implementing the limitations. The computer is recited at a high-level of generality (i.e., receiving a search query…etc., searching a database…etc., and in response to the search query…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to 

The limitation “wherein the one or more variable length codes comprise a plurality of non-contiguous data elements, and wherein accessing the second data representation comprises: identifying a position of a first byte of a first data element of the one or more variable length codes based on the value of the attribute of the item; and accessing the first byte of the first data element at the identified position” of dependent claims 2, 9, and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly 

The limitation “wherein the first data element of the plurality of non-contiguous data elements comprises an array of bytes that includes at least one string” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101.

The limitation “wherein the first data element of the plurality of non-contiguous data elements comprises an array of bytes that is included in a table that has been augmented with a plurality of continuation bits corresponding to each byte in the array of bytes” of dependent claims 4, 11, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to 

The limitation “wherein the accessing of the second data representation includes accessing a first byte of a first data element and accessing a continuation bit corresponding to the first byte to determine whether the first data element includes an additional byte” of dependent claims 5, 12, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5, 12, and 19 are not patent eligible under 35 USC 101.

The limitation “wherein a location of the first byte is determined based on the accessing of the first data representation” of dependent claims 6 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, 

The limitation “wherein the first data representation is a wavelet matrix or wavelet tree.” of dependent claims 7 and 14 are abstract because the claim could be reasonably and practically performed by the human mind mathematically, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 14 are not patent eligible under 35 USC 101.

The limitation “wherein the each of the plurality of data elements in the blob of data comprises one or more bytes of each of the plurality of data elements in the blob of data are arranged in a non-contiguous order, a non-sequential order, or both” of 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Calder et al. U.S. Patent Publication (2010/0106734; hereinafter: Calder) 


Claims 1, 8, and 15
As to claims 1, 8, and 15, Liu discloses a system comprising 
one or more computer processors (paragraph[0053], “the integrated software components on a processor…etc.”); 
one or more computer memories (paragraph[0061], “Computer system 700 also includes a main memory 706, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 702 for storing information and instructions to be executed by processor 704…etc.”); and 
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising (paragraph[0061], “other intermediate information during execution of instructions to be executed by processor 704. Such instructions, when stored in non-transitory storage media accessible to processor 704, render computer system 700 into a special-purpose machine that is customized to perform the operations specified in the instructions…etc.”): 
receiving a search query from a client device (paragraph[0036], “In step 202, a query is received by a DBMS…etc.”), the search query specifying a value of an attribute of an item listed on a network-based online marketplace (paragraph[0034]-paragraph[0035], “In this query, the relation instance for table person is p and the predicates are selection constraints on the weight…etc.”, the reference describes executing a query items in tables (i.e., an item listed, as claimed) from a database system (i.e., publication system, as claimed)); 


the searching including accessing an index for the database (Figure 3, paragraph[0037]-paragraph[0038], “In another embodiment, an internal table, ITAB, is effectively used as an index on a composite column of the base table….etc.”), the accessing of the index including accessing a first data representation (Figure 3, paragraph[0041]-paragraph[0042], “A scan of a column value array for array elements having values that satisfy the value search criteria determines, for each array element, the index…etc.”), 

Liu do not appear to explicitly disclose the first data representation including an identifier corresponding to the value of the attribute of the item that is present in the index, determining whether the identifier is present in the index,
and based on a determination that the identifier is present in the index, accessing a second data representation, the second data representation including a blob of data corresponding to the identifier based on one or more variable length codes; and 


However, Yi discloses and based on a determination that the identifier is present in the index, accessing a second data representation, the second data representation including a blob of data corresponding to the identifier based on one or more variable length codes (paragraph[0061], “The pivot name table may have a segment ID (SGMT_ ID) identifying an ID for the pivot table, a column ID (COL_ ID) identifying the pivot column storing the BLOB data in the pivot table, and a column name of an index (IDX) identifying the column of the table expressed by the BLOB data in the pivot table….etc.” and paragraph[0063], “CHARACTER representing a character, and VARCHAR( ) representing a variable-length character string. Herein, VARCHAR(4000) may mean a variable-length character string of a maximum of 4000 bytes…etc.”, the reference describes the identified is based on variable length characters. The Examiner interprets variable length characters as variable length codes.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi to search indexes for BLOB data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi to efficiently store, query, and output an execution result for a pivot calculation in a BLOB type (Yi: paragraph[0008]).


in response to the search query, communicating a result of the searching of the database to the client device, the result comprising a listing for the item on the network-based online marketplace corresponding to the blob of data .

However, Calder discloses the first data representation including an identifier corresponding to the value of the attribute of the item that is present in the index (Figure 10, paragraph[0104] and paragraph[0110], “The unique key for a Blob property is a combination of (a) the primary key for the row plus (b) the column (or column name) of the Blob property. This uniquely identifies each Blob property within a row/entity. This is important because it is stored in the Blob header to map back to which row and column the Blob in the Blob store belongs…etc.”, the reference describes the blob being a picture of the item which the examiner interprets as the value of the attribute of the item.), determining whether the identifier is present in the index (figure 10, paragraph[0111], “The data of table 1000, to be efficiently queried, could be stored in a structured storage system that provides integrated support for a Blob, such as the Blobs represented in columns 1008 and 1010. For example, each of the Blobs of the table 1000 may be stored on a table server, such as a table server 204 of FIG. 2. When a query is to be performed by an application, such as the application 212 of FIG. 2, the 
in response to the search query, communicating a result of the searching of the database to the client device, the result comprising a listing for the item on the network-based online marketplace corresponding to the blob of data (Figure 10, paragraph[0111], “For example, each of the Blobs of the table 1000 may be stored on a table server, such as a table server 204 of FIG. 2. When a query is to be performed by an application, such as the application 212 of FIG. 2, the application utilizes a table client to retrieve the Blob data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi and Calder to store keys associated with BLOB data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi and Calder to facilitate seamless integration and access of binary large objects with structured storage by an application program being executed by a computing device (Calder: paragraph[0003]).

Claims 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 16, 17, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Calder et al. U.S. Patent Publication (2010/0106734; hereinafter: Calder) and further in view of O’Neil et al. U.S.  

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Liu, Yi, and Calder discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the one or more variable length codes comprise a plurality of non-contiguous data elements, and wherein accessing the second data representation comprises: 
identifying a position of a first byte of a first data element of the one or more variable length codes based on the value of the attribute of the item; and 
accessing the first byte of the first data element at the identified position

However, O’Neil discloses wherein the one or more variable length codes comprise a plurality of non-contiguous data elements (Figures 3.2a and 3.2b, 3. Fundamental ORDPATH CONCEPTS, “Figure 3.1 illustrates successive variable-length Li/Oi bitstrings of the compressed ORDPATH format…etc.”), and wherein accessing the second data representation comprises: 
identifying a position of a first byte of a first data element of the one or more variable length codes based on the value of the attribute of the item (3.5.2 Query Plans, “In general, descendent connections between node sets that are independently described may be treated as joins. In query [3.1] three techniques suggest themselves. If the number of descendent nodes below any Book element is small and likely to fall on the same disk page, one could retrieve the set of all Book elements (using the index on 
accessing the first byte of the first data element at the identified position (3.4 ORDPATH Primitives, “ORDPATH GRDESC(ORDPATH X). To derive the smallest ORDPATH-like value greater than any descendent of a node with ORDPATH X, we increment the last ordinal component of X (an odd ordinal) to generate the next (even) ordinal and return…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi, Calder, and O’Neil to have a variable length bit strings which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi, Calder, and O’Neil to have a compressed binary representation of ORDPATH provides document order by simple byte-by-byte comparison and ancestry relationship equally simply (O’Neil: Abstract). 

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Liu, Yi, Calder, and O’Neil discloses all the elements in claim 2, as noted above, and Yi further disclose wherein the first data element of the plurality of non-contiguous data elements comprises an array of bytes that includes at least one string (figure 4, paragraph[0091], “BLOB data... may determine the stored value as not the simple byte stream form but the byte stream form representing the BLOB data…etc.”).

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Liu, Yi, Calder, and O’Neil discloses all the elements in claim 2, as noted above, and Yi further disclose wherein the first data element of the plurality of non-contiguous data elements comprises an array of bytes that is included in a table that has been augmented with a plurality of continuation bits corresponding to each byte in the array of bytes (figure 4, paragraph[0085]-paragraph[0086], “00 00 00 02 which are the first four bytes of the BLOB data of the corresponding pivot column may express…etc.”).

Claims 5, 12, and 19
As to claims 5, 12, and 19, the combination of Liu, Yi, Calder, and O’Neil discloses all the elements in claim 4, as noted above, and Yi further disclose wherein the accessing of the second data representation includes accessing a first byte of a first data element and accessing a continuation bit corresponding to the first byte to determine whether the first data element includes an additional byte (paragraph[0085]-paragraph[0087], “The header value may express a column number value of 4 bytes and an offset value in a BLOB of 4 bytes. That is, 00 00 00 00 after the first four bytes may express a number value for a 0-th column and 00 00 00 14 which is subsequent thereafter may express the offset value…etc.”).



Claims 6 and 13
As to claims 6 and 13, the combination of Liu, Yi, Calder, and O’Neil discloses all the elements in claim 5, as noted above, and Yi further disclose wherein a location of the first byte is determined based on the accessing of the first data representation (paragraph[0098], “column having an identification number of 1 in a pivot table having an identification number of 1970 are stored as the BLOB type…etc.”).

Claim 21
As to claim 21, the combination of Liu, Yi, Calder, and O’Neil discloses all the elements in claim 2, as noted above, and Yi further disclose wherein the each of the plurality of data elements in the blob of data comprises one or more bytes of each of the plurality of data elements in the blob of data are arranged in a non-contiguous order, a non-sequential order, or both(paragraph[0085]-paragraph[0089], “The header value may express a column number value of 4 bytes and an offset value in a BLOB of 4 bytes. That is, 00 00 00 00 after the first four bytes may express a number value for a 0-th column and 00 00 00 14 which is subsequent thereafter may express the offset value…etc.”).






s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Calder et al. U.S. Patent Publication (2010/0106734; hereinafter: Calder) and further in view of Ordóňez et al. Non Patent Publication (Grammar compressed sequences with rank/select support, 2016, hereinafter: Ordóňez)

Claims 7 and 14
As to claims 7 and 14, the combination of Liu, Yi, and Calder discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the first data representation is a wavelet matrix or wavelet tree.

However, Ordóňez discloses wherein the first data representation is a wavelet matrix or wavelet tree (2.7. Wavelet matrix, Pages 57-59 of PDF, “the wavelet matrix(WM) [21]was proposed, which speeds up the levelwise WT by reshuffling the bits…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi, Calder, and Ordóňez to have a wavelet matrix which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi, Calder, and Ordóňez to speed up the levelwise reshuffling of bits (Ordóňez: page 58 of PDF).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
February 12, 2022